/sExhibit 10.1

 

MASTER SERVICES AGREEMENT

 

This SERVICES AGREEMENT, dated as of  April 25, 2017 is made by and between
MOELIS & COMPANY GROUP LP, a Delaware limited partnership (“Advisory”), and
MOELIS ASSET MANAGEMENT LP, a Delaware limited partnership (“Asset Management”)
and each of the following subsidiaries of Asset Management: MOELIS CAPITAL
PARTNERS LLC, a Delaware limited liability company (“MCP”), P&S CREDIT
MANAGEMENT, L.P., a Delaware limited partnership (“Gracie”), FREEPORT FINANCIAL
PARTNERS LLC, a Delaware limited liability company (“Freeport”) STEELE CREEK
INVESTMENT MANAGEMENT LLC, a Delaware limited liability company (“Steele Creek”)
and COLLEGIUM GLOBAL PARTNERS LLC, a Delaware limited liability company
(“Collegium”).

 

RECITALS

 

A.            Each of the Advisory and Asset Management were operated as
businesses under Moelis Asset Management LP (formerly named Moelis & Company
Holdings LP), prior to the initial public offering of Advisory.

 

B.            Advisory currently maintains certain staff and services which each
of Asset Management, MCP, Gracie, Freeport, Steele Creek and Collegium utilizes
in the course of their respective business.

 

C.            Asset Management and Advisory each desire that Advisory shall
henceforth provide the Asset Management Services (as defined below) to each of
Asset Management, MCP, Gracie, Freeport and Steele Creek on the terms of and in
accordance with this agreement.

 

D.            The parties additionally desire that this agreement govern any
provision of services from Asset Management to Advisory.

 

AGREEMENT

 

The parties to this agreement, in exchange for the mutual promises made herein
and intending to be legally bound hereby, agree as follows:

 

ARTICLE 1.

 

SERVICES TO BE PROVIDED

 

1.1          Description of Services.  During the term of this agreement,
Advisory will provide to Asset Management the services (the “Asset Management
Services”) described on Schedule A-1 attached hereto (as the same may be amended
from time to time, “Schedule A-1”).  During the term of this agreement, Asset
Management will provide to Advisory the services (the “Advisory Services”, and
together with the Asset Management Services, the “Services”) described on
Schedule A-2 attached hereto (as the same may be amended from time to time,
“Schedule A-2”).  Any entity receiving Services hereunder shall be referred to
as a “Recipient” and any entity providing Services hereunder shall be referred
to as a “Provider” as applicable. Additionally, Advisory will sublet certain
office space to Asset Management as set forth on Schedule A-3 attached hereto. 
Each of Schedule A-1, Schedule A-2 and Schedule A-3 may be amended as set forth
in Section 6.5 below.

 

--------------------------------------------------------------------------------


 

1.2          Personnel.

 

(a)           The Services to be provided by a Provider to a Recipient shall be
provided by employees of such Provider or by service providers to such Provider,
as applicable. In the event that any employees of a Provider as of the date of
this agreement cease to be employed by such Provider, the Provider will have no
obligation to hire a new employee for the purpose of providing the Services to
the applicable Recipient and will not be liable for any losses, costs or damages
caused by, attributable to or arising in connection with (A) such Recipient’s
failure to receive such Services, or (B) such Recipient’s transition from the
Services to any replacement services.

 

(b)           Each entity acting as a Provider shall be responsible for the
payment of all wages and federal, state and local taxes and withholdings payable
with respect to the wages of such persons, shall maintain workers’ compensation
insurance required by applicable statutes with respect to such persons and shall
maintain and provide all applicable employee benefits for such persons.  No
person providing Services to a Recipient shall be considered an employee of the
Recipient because of the provision of such Services.

 

1.3          Compensation.  Each Recipient shall pay each Provider a fee as set
forth in Schedule B attached hereto as the total consideration for the Services
to be provided to such Recipient during the term of this agreement and such
Recipient shall not pay any additional fee or other compensation for such
Services, unless the scope of those Services is expanded by mutual agreement of
the parties and the parties agree that additional compensation should be paid in
connection therewith. In the event Services are discontinued, fees for such
Service will be prorated through date of termination. Asset Management may pay
to Advisory the fees due on behalf of its subsidiaries.

 

1.4          Warranty Disclaimer.  NO PROVIDER MAKES ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES
IMPLIED BY LAW OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, REGARDING
THIS AGREEMENT, OR THE PERFORMANCE OF THE SERVICES CONTEMPLATED BY THIS
AGREEMENT.

 

1.5          Limitation of Liability.  No Provider will be liable to any
Recipient or to any other person or entity for any losses, costs or damages
caused by, attributable to or arising in connection with the performance,
nonperformance or delayed performance of the Services to be provided to such
Recipient contemplated by this agreement, except for such losses, costs or
damages attributable to such Provider’s bad faith, gross negligence or willful
misconduct for which damages the Provider will be liable.  Notwithstanding the
foregoing, no Provider shall be liable for any special, indirect, consequential
or punitive damages in connection with the Services to any Recipient even if the
Provider has been advised of the possibility of such damages.  No Provider will
be liable for any failure to perform or any delay in the performance of its
obligations hereunder due to Force Majeure (as hereinafter defined).

 

1.6          Consents.  Notwithstanding any provision of this agreement to the
contrary, if the provision of any Service as contemplated by this agreement
requires the consent, approval or authorization of any third party, the Provider
providing such Service shall use its commercially reasonable efforts to obtain
as promptly as possible after the date of this agreement such consent, approval
or authorization (including obtaining from third party vendors all consents
necessary to grant any sublicenses in connection with the performance of such
Service) and shall be excused from performing such Service while it continues to
use such commercially reasonable efforts.  Any fee, cost or

 

2

--------------------------------------------------------------------------------


 

expense incurred in connection with obtaining such consent, approval or
authorization shall be paid by the Provider.  If any such consent, approval or
authorization is not obtained promptly after the date of this agreement, the
Provider shall notify the applicable Recipient and the parties shall cooperate
in good faith to devise an alternative arrangement to the provision of such
Service, which alternative arrangement shall be reasonably satisfactory to each
party.

 

ARTICLE 2.

 

TERM AND TERMINATION

 

2.1          Term.  The effective date of this agreement is April 1, 2017 and
will continue until the one year anniversary thereof, subject to earlier
termination as provided in Section 2.2 hereof or extension by mutual agreement.

 

2.2          Termination.  This agreement may be terminated in accordance with
the following provisions:

 

(a)           Any party may terminate this agreement solely as it applies to
services provided or received between itself and another party by giving notice
in writing to such other party should an event of Force Majeure (as defined in
Section 3.1) continue for more than ninety (90) consecutive calendar days;

 

(b)           Any party may terminate this agreement solely as it applies to
services provided or received between itself and another party by giving notice
in writing to the other party in the event such other party is in material
breach of this agreement and shall have failed to cure such breach within thirty
(30) calendar days of receipt of written notice thereof from the non-breaching
party;

 

(c)           Any party may terminate this agreement solely as it applies to
services provided or received between itself and another party by giving ninety
(90) calendar days written notice to such other party; or

 

(d)           Any two parties hereto may terminate this agreement solely as it
applies to services provided or received between such parties with the mutual
written consent of such parties.

 

2.3          Rights and Obligations on Termination.  In the event of the
termination of this agreement pursuant to Section 2.2, solely as it applies to
services provided or received between such parties, a Provider will have the
right to terminate any or all Services provided to a Recipient.  Such Recipient
shall bear sole responsibility for obtaining replacement services, and such
Provider shall bear no liability for such Recipient’s failure to obtain such
service or for any difficulties in transitioning from the Services to such
replacement service.

 

ARTICLE 3.

 

FORCE MAJEURE

 

3.1          Definition.  “Force Majeure” means any event or condition, not
existing as of the date of this agreement and not reasonably within the control
of either party, which prevents in whole or in material part the performance by
a Provider of its obligations hereunder or which renders the performance

 

3

--------------------------------------------------------------------------------


 

of such obligations so difficult or costly as to make such performance
commercially unreasonable.  Without limiting the foregoing, the following,
without limitation, will constitute events or conditions of Force Majeure: acts
of state or governmental action, riots, disturbance, war, acts of terrorism,
strikes, labor slowdowns, prolonged shortage of energy supplies, epidemics,
fire, flood, hurricane, typhoon, earthquake and explosion.

 

3.2          Notice.  Upon giving written notice to a Recipient, the Provider
being affected by an event of Force Majeure will be released without any
liability on its part from the performance of its obligations under this
agreement, but, subject to Section 2.2, only to the extent and only for the
period that its performance of such obligations is prevented by the event of
Force Majeure.  Such notice must include a description of the nature of the
event of Force Majeure, its cause and to the extent known its likely
consequences.  Such Provider will promptly notify the applicable Recipient of
the termination of such event.

 

ARTICLE 4.

 

INDEMNIFICATION

 

Each Recipient severally and not jointly agrees to protect, defend, hold
harmless and indemnify each Provider severally and not jointly and its
successors, assigns, directors, officers, members, employees and agents
(collectively, the “Provider Representatives”), from and against any and all
claims, demands, actions, liabilities, damages, losses, fines, penalties, costs
and expenses, including reasonable attorneys’ fees (collectively referred to as
“Claims”), actually or allegedly, directly or indirectly, arising out of or
related to any actions taken or omitted to be taken by such Provider or any of
such Provider Representatives in connection with the performance of any of the
Services to be provided by such Provider to such Recipient hereunder, other than
Claims that are the direct result of bad faith, gross negligence or willful
misconduct of such Provider or such Provider’s Representative.  Notwithstanding
the foregoing, no Recipient shall be liable for any special, indirect,
consequential or punitive damages in connection with any Claim even if such
Recipient has been advised of the possibility of such damages.

 

ARTICLE 5.

 

CONFIDENTIALITY

 

5.1          Definition. In connection with the Services to be performed
hereunder, a Recipient may provide to a Provider information about it, the
funds, accounts or clients to which such Recipient provides investment
management or advisory services, as applicable, their investors or other third
parties that is confidential or proprietary in nature (the “Confidential
Information”), which may include, but is not limited to, information of a
technical, administrative and/or financial nature relating to the business
operations of such Recipient.  The Recipient shall, except to the extent
necessary for the Services, not disclose to the Provider Confidential
Information about any issuer of securities to the public in the United States.
Notwithstanding the foregoing, with respect to any Provider, Confidential
Information shall not include information that: (a) has come into the public
domain through no breach of this Article 5 by such Provider or any related
Provider Representative; (b) is or becomes available to such Provider from any
third party not known to be breaching an obligation of confidentiality to the
Recipient; or (c) is independently developed by such Provider without reference
to or use of the Confidential Information of the Recipient.

 

4

--------------------------------------------------------------------------------


 

5.2          Use and Protection of Confidential Information. Each Provider
severally and not jointly, on behalf of itself and its Provider Representatives,
agrees that the Confidential Information shall be kept confidential and, except
with the prior written consent of the applicable Recipient, shall not disclose
to any third party, including to any other Recipient, any of the Confidential
Information disclosed to such Provider or any Provider Representative hereunder
in any manner whatsoever, except as needed to Provider Representatives who are
subject to confidentiality obligations substantially similar to those set forth
herein and who have a reasonable need to know such Confidential Information in
order to provide the Services under this agreement.  This Article 5 shall
terminate as between any two parties two years following termination of this
agreement between such two parties.

 

5.3          Legally Compelled or Requested Disclosure.  If a Provider or a
Provider Representative is requested or required (in either case by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information, such Provider agrees to the extent permissible to provide the
applicable Recipient with prompt notice of each such request, to the extent
practicable, so that the Recipient may seek an appropriate protective order or
waive such Provider’s compliance with the provisions of this agreement.  If,
absent the entry of a protective order or the receipt of a waiver under this
agreement, any Provider or its Provider Representative, as the case may be, on
the advice of its counsel, is legally compelled to disclose such information,
such Provider or Provider Representative, as the case may be, may disclose such
information to the persons and to the extent required without liability under
this agreement, and the Provider agrees to cooperate with the Recipient’s
efforts to obtain reliable assurances that confidential treatment will be
accorded any Confidential Information so furnished.  For the avoidance of doubt,
the immediately preceding sentence shall not require any Provider to take any
action that would cause it to incur more than de minimis cost or expense unless
the applicable Recipient agrees to advance or reimburse the Provider for such
cost and expense.  In addition, a Provider may also disclose its business
records (including documents including Confidential Information) to its
financial regulatory authorities without notice to the Recipient in connection
with customary examinations and inquiries with respect to its business.

 

5.4          Return or Destruction of Confidential Information. Upon demand by a
Recipient at any time, or upon expiration or termination of this agreement with
respect to the Services, the applicable Provider agrees promptly to, and to
cause each of its Provider Representatives to, return or destroy, at the
Recipient’s option, all Confidential Information, provided that the Provider may
maintain such Confidential Information in accordance with its internal document
retention policies.

 

ARTICLE 6.

 

MISCELLANEOUS

 

6.1          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made when delivered in person or when
transmitted by facsimile, or one business day after having been dispatched by a
nationally recognized overnight courier service to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 6.1):

 

If to Advisory, addressed to:

 

5

--------------------------------------------------------------------------------


 

Moelis & Company Group LP

399 Park Avenue, 5th Floor

New York, NY  10022-8604

Attention:  Osamu Watanabe

Email: osamu.watanabe@moelis.com

 

If to Collegium, addressed to:

 

Collegium Global Partners LLC

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Howard Eisen

Email: heisen@collegiumglobal.com

 

If to MCP, addressed to:

 

Moelis Capital Partners LLC

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Marie Bober

Email: marie.bober@moelisam.com

 

If to Gracie, addressed to:

 

P&S Credit Management, L.P.

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Sam Konz

Email: konz@graciecap.com

 

If to Freeport, addressed to:

 

Freeport Financial Partners LLC

200 South Wacker Drive, Suite 750

Chicago, IL  60606

Attention:  Joseph Walker

Email: jvwalker@freeportfinancial.com

 

If to Steele Creek, addressed to:

 

Steele Creek Investment Management LLC

201 S. College Street, Suite 1690

Charlotte, North Carolina 28244

Attention:  Glenn Duffy

Email: glenn.duffy@steelecreek.com

 

6

--------------------------------------------------------------------------------


 

If to Asset Management, addressed to:

 

Moelis Asset Management LP

399 Park Avenue, 5th Floor

New York, NY  10022-8604

Attention:  Sabrina Tamraz

Email: Sabrina.tamraz@moelisam.com

 

6.2          Independent Contracting Parties.  The parties hereto expressly
acknowledge that no employment, partnership or joint venture relationship is
created by this agreement, and hereby agree as follows:

 

(a)           Each party at all times during the term of this agreement shall be
an independent contracting party;

 

(b)           For purposes of the Services to be performed under this agreement,
except in the case of dual employees of Advisory and Asset Management, no
Provider nor anyone employed by or acting for or on behalf of any Provider shall
be construed as an employee of any Recipient, and no Recipient shall be liable
for employment or withholding taxes respecting any Provider or any employee of
any Provider, or any employee benefits therefor.

 

6.3          Cooperation.  The parties will each use good faith efforts to
reasonably cooperate with each other in all matters relating to the provision
and receipt of the Services.  Such cooperation shall include the applicable
Recipient obtaining all Recipient-required consents, licenses or approvals
necessary to permit a Provider to perform its obligations hereunder; Recipient
agrees to reasonably cooperate with assisting the Provider obtaining all
Provider-required consents, licenses or approvals.  The parties will, for a
period of five (5) years after the termination of this agreement, maintain
information relating to the Services and cooperate with each other in making
such information available as needed, subject to appropriate confidentiality
requirements, in the event of any audit, investigation or litigation.

 

6.4          Assignment.  No party has the right to, directly or indirectly, in
whole or in part, assign, delegate, convey or otherwise transfer, whether
voluntarily, involuntarily or by operation of law, its rights and obligations
under this agreement, except with the prior written approval of the other party
or parties as applicable. Notwithstanding the foregoing, any party may assign,
delegate, convey or otherwise transfer its own rights and obligations under this
agreement without obtaining the prior written approval of any other party to a
successor by merger, consolidation or similar business combination or to a
purchaser in connection with the sale of all or substantially all of such
party’s assets.  Any action prohibited by this Section 6.4 will be null and
void.

 

6.5          Amendment; Waiver.  Neither this agreement nor any provision hereof
may be modified, amended, rescinded, canceled or waived, in whole or in part,
except by a written instrument duly executed by the applicable parties hereto. 
No failure or delay by a party to take any action or assert any right or remedy
hereunder or to enforce strict compliance with any provision hereof will be
deemed to be a waiver of, or estoppel with respect to, such right, remedy or
noncompliance in the event of the continuation or repetition of the
circumstances giving rise to such right, remedy or noncompliance.  No waiver
shall be effective unless given in a duly executed written instrument.

 

7

--------------------------------------------------------------------------------


 

6.6          Survival of Provisions.  The rights, remedies, agreements,
obligations and covenants of each of the parties contained in or made pursuant
to this agreement which by their terms extend beyond the termination of this
agreement, including, without limitation, Article 4 (relating to
indemnification) and Article 5 (relating to confidentiality), will survive the
termination of this agreement and will remain in full force and effect.

 

6.7          Severability.  Any term or provision of this agreement that is held
by a court of competent jurisdiction to be invalid, void or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid, void or unenforceable,
the parties hereto agree that the court making such determination, to the
greatest extent legally permissible, shall have the power to reduce or alter the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intent of the
invalid, void or unenforceable term or provision.

 

6.8          Entire Agreement.  This agreement and the Schedules hereto
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and undertakings, both
written and oral, by and among the parties with respect to the subject matter
hereof.

 

6.9          Governing Law; Non-Binding Mediation; Jurisdiction.  This agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York (without regard to the laws of conflict of any jurisdiction).  Any
dispute, controversy or claim arising out of or in connection with this
Agreement, or the interpretation, breach, termination or validity thereof
(“Dispute”) shall be finally resolved by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Rules”), except as modified herein and such arbitration
shall be administered by the AAA.  The place of arbitration shall be New York,
New York.  There shall be one arbitrator who shall be agreed upon by the parties
within twenty (20) days of receipt by respondent of a copy of the demand for
arbitration.  If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules, with each party being
given a limited number of strikes, except for cause.  Any arbitrator appointed
by the AAA shall be a retired judge or a practicing attorney with no less than
fifteen years of experience with corporate and financial matters and an
experienced arbitrator.  In rendering an award, the arbitrator shall be required
to follow the laws of the state of New York.  The award shall be in writing and
shall briefly state the findings of fact and conclusions of law on which it is
based.  The arbitrator shall not be permitted to award punitive, multiple or
other non-compensatory damages.  The award shall be final and binding upon the
parties and shall be the sole and exclusive remedy between the parties regarding
any claims, counterclaims, issues or accounting presented to the arbitrator. 
Judgment upon the award may be entered in any court having jurisdiction over any
party or any of its assets.  Any costs or fees (including attorneys’ fees and
expenses) incident to enforcing the award shall be charged against the party
resisting such enforcement.  All Disputes shall be resolved in a confidential
manner.  The arbitrator shall agree to hold any information received during the
arbitration in the strictest of confidence and shall not disclose to any
non-party the existence, contents or results of the arbitration or any other
information about such arbitration.  The parties to the arbitration shall not
disclose any information about the evidence adduced or the documents produced by
the other party in the arbitration proceedings or about the existence, contents
or results of the proceeding except as may be

 

8

--------------------------------------------------------------------------------


 

required by law, regulatory or governmental authority or as may be necessary in
an action in aid of arbitration or for enforcement of an arbitral award.  Before
making any disclosure permitted by the preceding sentence (other than private
disclosure to financial regulatory authorities), the party intending to make
such disclosure shall use reasonable efforts to give the other party reasonable
written notice of the intended disclosure and afford the other party a
reasonable opportunity to protect its interests.  Barring extraordinary
circumstances (as determined in the sole discretion of the arbitrator),
discovery shall be limited to pre-hearing disclosure of documents that each side
will present in support of its case, and non-privileged documents essential to a
matter of import in the proceeding for which a party has demonstrated a
substantial need. The parties agree that they will produce to each other all
such requested non-privileged documents, except documents objected to and with
respect to which a ruling has been or shall be sought from the arbitrator. There
will be no depositions.

 

6.10        Counterparts; Headings.  This agreement may be executed and
delivered (including by facsimile or PDF transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  The headings of the
sections and articles of this agreement are inserted for convenience only and do
not constitute a substantive part hereof.

 

[The remainder of this page is intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
by their authorized representatives as of the date first above written.

 

MOELIS & COMPANY GROUP LP

 

MOELIS CAPITAL PARTNERS LLC

a Delaware limited partnership

 

a Delaware limited liability company

 

 

 

By: Moelis & Company Group GP LLC, its General Partner

 

By: Moelis Asset Management LP, its Managing Member

 

 

 

By:

/s/ Elizabeth Crain

 

By:

/s/ Chris Ryan

Name: Elizabeth Crain 

 

Name: Chris Ryan 

Title : Chief Operating Officer 

 

Title: Managing Director 

 

 

 

 

 

 

P&S CREDIT MANAGEMENT L.P.,

 

FREEPORT FINANCIAL PARTNERS LLC

a Delaware limited partnership

 

a Delaware limited liability company

 

 

 

By:

P&S Credit Partners, LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ James Palmisciano

 

By:

/s/ Joseph Walker

Name: James Palmisciano 

 

Name: Joseph Walker 

Title: Chief Investment Officer 

 

Title: Managing Director 

 

 

 

 

 

 

STEELE CREEK INVESTMENT MANAGEMENT LLC,

 

MOELIS ASSET MANAGEMENT LP,

a Delaware limited liability company

 

a Delaware limited partnership

 

 

 

 

 

 

By:

/s/ Glenn Duffy

 

By:

/s/ Chris Ryan

Name: Glenn Duffy 

 

Name: Chris Ryan

Title: Chief Investment Officer 

 

Title: Managing Director

 

 

 

 

 

 

COLLEGIUM GLOBAL PARTNERS LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Howard Eisen

 

 

Name: Howard Eisen

 

 

Title: President

 

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE A-1 — ADVISORY SERVICES PROVIDED

 

This Schedule A outlines the services to be provided by Advisory to the
following Recipients during the term of the agreement.

 

1)             Gracie Asset Management

 

·                  Rent & Office Related

·                  NYC 6th floor rent, utilities and occupancy tax

·                  Repairs and maintenance

·                  Office Services Management

 

·                  Management Infrastructure Support

·                  Human Resources

 

2)             Freeport Financial

 

·                  Management Infrastructure Support

·                  Accounts Payable

·                  Tax Compliance Support

·                  Human Resources

 

3)             Steele Creek

 

·                  Management Infrastructure Support

·                  Accounts Payable

·                  Tax Compliance Support

·                  Human Resources

 

4)             Moelis Capital Partners (MCP)

·                  Rent & Office Related

·                  NYC 6th floor rent, utilities, and occupancy tax

·                  Repairs and maintenance

 

·                  Management Infrastructure Support

·                  Tax Compliance Support

 

5)             Collegium Global Partners

 

·                  Rent & Office Related

·                  NYC 6th floor rent, utilities, and occupancy tax

·                  Repairs and maintenance

·                  Office & kitchen supplies

·                 Courier and Overnight Services

 

1

--------------------------------------------------------------------------------


 

·                  Office Expense

·                  Other Office Expenses

·                  Office Services Management

 

·                  Management Infrastructure Support

·                  Accounts Payable

·                  Human Resources

 

6)             Asset Management

 

·                  Rent & Office Related

·                  NYC 5th floor rent, utilities, and occupancy tax

·                  NYC 6th floor rent, utilities, and occupancy tax

·                  Repairs and maintenance

·                  Office & kitchen supplies

·                  Courier and Overnight Services

·                  Office Expense

·                  Other Office Expenses

·                  Office Services Management

 

·                  Management Infrastructure Support

·                  Accounts Payable

·                  Tax Compliance Support

·                  Legal Support

·                  Human Resources

·                  Financial Reporting

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A-2 —SERVICES PROVIDED BY ASSET MANAGEMENT TO ADVISORY

 

·                  General Management Support Services

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A-3 — SPACE AGREEMENT TERMS AND CONDITIONS

 

Space Agreement

 

Advisory hereby agrees to permit each of Asset Management, Steele Creek,
Collegium, Gracie and MCP (severally and not jointly, each, a “User”) use of its
respective portion of the New York Premises (as defined below) pursuant to the
following terms and conditions. “New York Premises” means the fifth and sixth
floors at 399 Park Avenue, New York, NY, leased by Advisory pursuant to a Lease
Agreement between Advisory as Tenant and BP 399 Park Avenue LLC as Landlord as
of August 12, 2009, as amended and restated from time to time (the “Lease”). 
Each of the Space Agreement to permit use of spaces addressed herein shall be
referred to as a “Space Agreement,” and the New York Premises shall each be
referred to as a “Premises”.

 

Advisory represents to each User separately and not jointly that a true,
correct, and complete copy of the applicable Lease as amended and all other
agreements between Advisory and the applicable Landlord relating to the leasing,
use and occupancy of the Premises has been delivered to and received by User and
are annexed hereto as Exhibit A-3; (ii) the Lease has not been amended or
modified, the Lease is in full force and effect; (iii) neither Landlord nor
Advisory are in default thereunder beyond the applicable cure period and there
exist no conditions or events which, with the passing of time or the giving of
notice or both, would constitute an event of default under the Lease by the
parties thereto and (iv) Advisory has not assigned its interest in or sublet any
portion of the Sublet Premises.

 

Each Space Agreement is conditional upon obtaining the approval of the
respective Landlord to such Space Agreement, if required under the Lease.

 

Each Space Agreement and all rights of each User thereunder are and shall remain
subject and subordinate to and incorporates within it the terms, covenants and
conditions of the applicable Lease by reference. If any of the express
provisions of a Space Agreement shall conflict with any of the Lease, such
conflict shall be resolved in favor of the provisions of the Lease.  Except to
the extent that the Lease provisions (hereinafter referred to as the
“Incorporated Provisions”) are inapplicable, the Incorporated Provisions which
are binding or inuring to the benefit of any Landlord shall, in respect of this
Space Agreement, bind or inure to the benefit of Advisory, and the Incorporated
Provisions which are binding or inuring to the benefit of the Advisory
thereunder shall, in respect of this Space Agreement, bind or inure to the
benefit of each applicable User, with the same force and effect as if the
Incorporated Provisions were completely set forth in this Space Agreement, and
as if the words “Landlord” and “Tenant” or words of similar import, wherever the
same appear in the Incorporated Provisions, were construed to mean,
respectively, “Advisory” and “User” in this Space Agreement, and as if the words
“Premises,” or words of similar import, wherever the same appear in the
Incorporated Provisions, were construed to have the definition provided herein. 
Each Space Agreement is subordinate and subject to and incorporates within it
any and all amendments to the applicable Lease and supplemental agreements
relating thereto hereafter made between Advisory and the applicable Landlord,
provided that any such amendments and/or supplemental agreements do not

 

4

--------------------------------------------------------------------------------


 

individually or in the aggregate materially adversely affect such User or its
use of the applicable Premises

 

Each Space Agreement shall include the appurtenant right to the use, in common
with Advisory and others, the lobbies, entrances, stairs, corridors, elevators
and other public portions of the New York Premises, to the extent that Advisory
has the right to use the same as tenant under the New York Lease, as
applicable.  Each User shall be entitled, during the term, to receive all
services, utilities, repairs, facilities and other benefits to be furnished by
the applicable Landlord under the Lease subject to the provisions of the Lease
and this Space Agreement. Advisory shall have no liability for any failure or
interruption of these services except to the extent attributable to Advisory’
default beyond the applicable cure period under the Lease.

 

Advisory shall have no responsibility or liability of any kind whatsoever for
any default of or by a Landlord under the applicable Lease for the furnishing to
User or the Premises of any services of any kind whatsoever which Landlord is
required to furnish to the Premises under the applicable Lease.  In furtherance
(and without limitation) of the foregoing, User agrees that Advisory shall not
have any obligation to furnish heat, air conditioning, electricity, cleaning
service, and/or any other building services of any kind whatsoever, and that
Advisory shall not be obligated to make any repairs or restorations of any kind
whatsoever in any Premises, except if caused by Advisory’s negligence or willful
act.

 

Except as otherwise provided herein, User agrees to look solely to the
applicable Landlord for any services, repairs, restorations and/or work of any
kind whatsoever to be furnished to the Premises; however, Advisory agrees to use
commercially reasonable efforts to cause the Landlord to perform such
obligations of the Landlord under the applicable Lease with respect to the
Premises.

 

If a Landlord shall default in any of its obligations with respect to the
Premises (including without limitation canceling the applicable Lease, except
pursuant to the terms thereof) User shall be entitled to participate with
Advisory in the enforcement of Advisory’s rights against such Landlord (and in
any recovery or relief obtained), but Advisory shall not have any obligation to
bring any action or proceeding or to take any steps to enforce Advisory’s rights
against Landlord, except upon User’s written request as provided herein.  Any
action or proceeding so instituted by Advisory at the request of User shall be
at the sole expense of User, but User shall be entitled to all damages (except
for out-of-pocket expenses of Advisory relating to such proceedings, if any)
whatsoever that may be awarded against a Landlord in any such action or
proceeding.  Any such action or proceeding shall be conducted by counsel
selected by Advisory and reasonably satisfactory to User.  User shall have the
right, at User’s expense, to take such action in its own name and, for that
purpose and only to such extent, all of the rights of Advisory to cause a
Landlord to perform the obligations of such Landlord under the applicable Lease
are hereby conferred upon and are assigned to each User severally and as
applicable and each User hereby is subrogated to such rights (including, without
limitation, the benefit of any recovery or relief); provided, however, that User
shall only have such rights if User shall not be in default under this Space
Agreement which continues after notice and the expiration of any applicable cure
period.  Provided that Advisory has complied with its covenants contained in
this Section, User shall indemnify and hold Advisory harmless from and against
any and all losses,

 

5

--------------------------------------------------------------------------------


 

liabilities, obligations, claims, damages, penalties, fines and costs and
expenses of every kind and nature (including, without limitation, reasonable
attorneys’ fees and disbursements and court costs) which Advisory may incur
arising out of or in connection with the taking of any such action by User.

 

Notwithstanding anything to the contrary in the foregoing, Advisory shall
promptly forward to a Landlord any requests or other communications made by User
related to the performance by such Landlord of its obligation under the
applicable Lease, as they pertain to the Premises, and shall promptly forward to
the User any communication received a Landlord related to the Premises.

 

Each User shall use and occupy the applicable Premises for the purposes
permitted by the applicable Lease and for no other purposes.  No User shall,
without the prior written consent of Advisory and the applicable Landlord, do or
permit anything to be done that may result in a violation of the Lease or that
may render Advisory liable for any damages, claims, fines, penalties, costs or
expenses thereunder.

 

Each User severally and not jointly hereby indemnifies holds Advisory harmless
from and against any and all losses, liabilities, obligations, claims, damages,
penalties, fines and costs and expenses of every kind and nature (including,
without limitation, reasonable attorneys’ fees and disbursements and court
costs) which Advisory may incur by reason of (A) any failure of or by such User
to perform or comply with any and all of the terms, covenants and conditions of
this Space Agreement beyond any applicable notice and cure periods, (B) any
breach or violation by (or caused by) such User of the terms, covenants and
conditions of the Lease incorporated herein after notice and beyond any
applicable cure periods, (C) any work or thing of whatsoever kind done in, on or
about the Premises by User’s employees, contractors, agents, licensees or
invitees (including, but not limited to, construction alterations, repairs or
similar acts of any kind whatsoever, and whether or not authorized by this Space
Agreement), (D) any negligence or gross negligence of User or User’s officers,
employees, contractors, agents, licensees or invitees or (E) any injuries to
persons or property occurring in the Premises; provided, however, that this
subsection shall not apply to injuries to persons or property to the extent
caused by the acts, omissions or gross negligence of Advisory or the applicable
Landlord or its or their employees, contractors, agents, licensees or invitees.

 

Advisory hereby indemnifies and holds each User severally and not jointly
harmless from and against any and all losses, liabilities, obligations, claims,
damages, penalties, fines and costs and expenses of every kind and nature
(including, without limitation, reasonable attorneys’ fees and disbursements and
court costs) which such User may incur by reason of (A) any failure of or by
Advisory to perform or comply with any and all of the terms, covenants and
conditions of this Space Agreement beyond any applicable notice and cure
periods, (B) any breach or violation by (or caused by) Advisory of the terms,
covenants and conditions of the Lease incorporated herein beyond any applicable
notice and cure periods, (C) any work or thing of whatsoever kind done in, on or
about the Premises by Advisory’s employees, contractors, agents, licensees or
invitees (including, but not limited to, construction alterations, repairs or
similar acts of any kind whatsoever, and whether or not authorized by this Space
Agreement), (D) any negligence or gross negligence of Advisory or Advisory’s
officers, employees, contractors, agents, licensees or

 

6

--------------------------------------------------------------------------------


 

invitees or (E) any injuries to persons or property occurring in the Premises;
provided, however, that this subsection shall not apply to injuries to persons
or property to the extent caused by the acts, omissions or gross negligence of
User or the applicable Landlord or its or their employees, contractors, agents,
licensees or invitees.

 

The term of the Space Agreements shall be as follows, subject to extension by
mutual agreement and early termination upon 90 days written notice:

 

Collegium: [TBD]

Gracie: [TBD]

MCP: [TBD]

Moelis Asset Management: [TBD]

Steele Creek: [TBD]

 

In the event of and upon the termination or cancellation of a Lease pursuant to
the terms and provisions thereof, this Space Agreement shall automatically cease
and terminate on the date of such termination or cancellation, subject however
to all of the rights of the applicable Landlord pursuant to the Lease and to any
rights of such User to bring and maintain an action or proceeding against
Landlord for wrongful termination or cancellation of the Lease, which rights of
User shall survive the termination of this Space Agreement.  Notwithstanding
anything herein to the contrary, Advisory shall not be liable to User by reason
thereof unless such termination shall have been effected because of the breach
or default of Advisory as Tenant under the applicable Lease.

 

Each User shall pay rent and related expenses and taxes for the applicable
Premises as set forth on Schedule B hereto.

 

Neither this Space Agreement nor the term and estate hereby granted shall be
assigned, mortgaged, pledged, encumbered or otherwise transferred by any User,
by operation of law or otherwise, and no Premises, nor any part thereof, shall
be encumbered or sublet or used or occupied or permitted to be used or occupied,
or utilized by anyone other than User without the prior written consent of
Landlord and of Advisory to the extent required under the applicable lease. 
Notwithstanding the foregoing, each User shall remain fully and severally liable
for the payment of its respective rent and expenses due and to become due under
this Space Agreement and for the performance and observance of all terms and
conditions regardless of any act or omission of any permitted further Sublessee.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE B — FEE METHODOLOGY

 

This Schedule B outlines the methodology used to determine the fees to be paid
for Services provided during the term of the agreement.

 

All fees are billed and payable quarterly in arrears. The fees for any calendar
quarter during which the Provider is engaged in providing the Services for less
than a full quarter shall be determined on a pro rata basis.  Recipient shall
pay to Provider such fee in cash within ten days after the last business day of
the calendar quarter.

 

 

 

Collegium

 

Gracie

 

Freeport

 

MAM

 

MCP

 

Steele Creek

 

Total Asset
Management

Rent, Utilities & Occupancy Tax

 

Incurred or accrued expense allocated based on total rentable square footage
(including common areas) utilized by each recipient at its applicable office
location as of the first day of each fiscal quarter.
Ex: (Gracie utilized 6th floor sq ft / total rentable sq ft) x 6th floor rent
expense = Gracie allocated rent expense

Other Office Expenses (1)

 

Incurred or accrued expenses allocated based on the percent of total headcount
for each Recipient relative to total US Advisory plus Asset Management headcount
as of the first day of each fiscal quarter.
Ex: (Gracie headcount / (total US Advisory + AM headcount)) x Other Office
Expenses = Gracie allocated Other Office Expense

Office Services Management

 

Based on allocated compensation cost of services provided in Moelis office
space.

Accounts Payable

 

Fixed quarterly fee based on estimated compensation of services for each
business.

Tax Compliance Support

 

Fixed quarterly fee based on estimated compensation of services for each
business.

Financial Reporting (incl. Audit Support)

 

Fixed quarterly fee based on estimated compensation cost of services.

Legal Support

 

Fixed quarterly fee based on estimated compensation cost of services.

Human Resources

 

Fixed quarterly fee based on estimated compensation cost of services. Allocated
to each business based on headcount.

Recipient Services to Provider

 

Fixed quarterly fee for general management support services provided by Asset
Management to Advisory to be mutually agreed.

 

 

 

 

--------------------------------------------------------------------------------

(1)  Other Office Expenses consists of repairs & Maintenance, Office & Kitchen
Supplies, and Courier & postage; Gracie and Steele Creek Office Expenses
includes only Repairs & Maintenance.

 

8

--------------------------------------------------------------------------------